EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Aldrich on 1/12/21.
The application has been amended as follows: 

Claim 10 is amended to recite:
An electrochemical device, comprising a positive electrode plate, a negative electrode plate, and a separator disposed between the positive electrode plate and the negative electrode plate, wherein the positive electrode plate and/or the negative electrode plate comprises a current collector and an electrode active material layer at least formed on at least one surface of the current collector, wherein the current collector comprises:
an insulation layer; and
a conductive layer at least located on at least one surface of the insulation layer,
wherein the conductive layer has a thickness of D2, where 30nm≤D2≤3μm, [[and]]
wherein a plurality of through holes each penetrates through the insulation layer
and the conductive layer,
wherein the electrode active material layer is further filled in the plurality of through holes, and
wherein a part of the electrode active material layer formed on the at least one surface of the current collector is partially or entirely connected to a part of the electrode active material layer filled in the plurality of through holes.

Claims 11 and 22 are cancelled.

The following is an examiner’s statement of reasons for allowance: the amendment filed on 9/23/20 obviates the rejections of 6/23/20 for the reasons given in the Remarks filed therewith. An updated search has yielded additional relevant references that anticipate previously amended claim 10. Hasegawa ‘788, for example, discloses a current collector 11 comprising an insulation layer 13, a conductive layer 14 located on a surface of the insulation layer 13, and a through hole 11b that penetrates through both layers (see Figure 6). Yamawaki ‘667 and Choi ‘684 also discloses current collectors with through holes. What the prior art of record fails to disclose, however, is means or motivation for the features of previous claim 11: that the active material fills the through holes as described. Since the through holes of the prior art serve their own respective purposes, filling them with active material would teach away from the functionality of the devices. The application is consequently allowable. It should be noted that based upon Applicant’s Remarks and the instant specification, through holes are considered materially different than pores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725